Citation Nr: 1303001	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected residuals of a fractured right distal fibula.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1991 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran filed a claim of entitlement to service connection of a right ankle disability on January 24, 2008. On January 31, 2008, the Veteran filed a claim for service connection of a left ankle disability, including as secondary to his right ankle disability. The RO combined these two claims. In an August 2008 rating decision, the RO granted service connection of the Veteran's right ankle disability, assigning a 10 percent disability rating effective January 24, 2008, and denied the Veteran's claim for his left ankle disability. In a May 2012 decision, the Board increased the Veteran's right ankle disability rating to 20 percent, and remanded the left ankle claim for further development, including the provision of an examination.  The Veteran's left ankle claim has returned to the Board for review.

The Board has reviewed both the physical claims file as well as the file on the Virtual VA paperless claims processing system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has reported experiencing pain in his left ankle since injuring his right ankle in service in 1994.

2.  The Veteran is competent to report his symptoms, and his reports are credible.

3.  He has been diagnosed with left ankle strain.

4.  With the benefit of the doubt resolved in the Veteran's favor, the Veteran's left ankle strain began during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have been approximated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA has substantially satisfied its duties to notify and assist in this case. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. Further, the claims file reflects that the RO substantially complied with the Board's May 2012 remand directives to make efforts to gather additional records and to provide the Veteran with an examination. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet.App. 141 (1999) ((holding that remand not required under Stegall v. West, 11 Vet.App. 268 (1998) where there was substantial compliance with remand directives)). 

Service Connection for a Left Ankle Disability

The Veteran asserts that he developed a left ankle disability secondary to his service-connected right ankle disability, as a result of overcompensating and favoring his left leg due to right ankle pain.  He further asserts that he has experienced left ankle pain continuously since active duty service.  The evidence of record supports service connection on a direct basis, and therefore the Board need not address service connection on a secondary basis.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110 (2002). 

A disorder may also be service connected if the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); see Barr v. Nicholson, 21 Vet. App. 303 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274 at 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing to its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. 

Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition such as a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet.App. 518 (1996); Gilbert v. Derwinski, 1 Vet.App. 49 (1991). 

The Veteran has a current left ankle disability. See QTC examination dated April 8, 2011; VA examination dated June 27, 2012.  

When the Veteran entered service, his lower extremities were clinically evaluated as normal. See Report of Medical Examination dated February 6, 1991. During service, the Veteran fractured his right ankle, which required physical therapy. 
See Physical Therapy Consult dated September 8, 1994. Range of motion measurements were taken for both ankles, and the left showed less than the full range. Id, see also 38 C.F.R. § 4.71, Plate II (2012). The Veteran's left ankle was shown to have limited range of motion each time it was tested. See Physical Therapy Consults dated September 30, 1994, October 5, 1994, October 24, 1994. He also had difficulty balancing on his left leg. See Physical Therapy Consult dated October 17, 1994. After returning to regular duty, he reported no pain in his ankles unless he was to stand for long periods. See Physical Therapy Consult dated January 9, 1995.  Later that year, the fracture was noted to be healed and the Veteran had full range of motion of both ankles, but residual discomfort remained.  See Physical Therapy Consult dated November 29, 1995. He was diagnosed with chronic ankle pain post fracture.  See Service Treatment Record (STR) dated December 5, 1995. There are no other available STRs discussing his ankle, and he did not have a separation examination.

The Veteran first sought treatment for his ankles at a VA medical center in February 2008, less than ten years following separation from service. He informed the physician that he began experiencing pain in both ankles in 1994 when he broke his right ankle. See VA treatment dated February 22, 2008. An MRI revealed a resolving deltoid ligament strain. See MRI report dated November 10, 2008.  

The Veteran underwent three VA scheduled examinations during the pendency of this claim. 

A QTC examination found the left ankle normal, with normal range of motion, and made no opinion regarding the Veteran's asserted pain, or the STRs showing limited range of motion. See Dr. J.P.B. dated June 2, 2008.  

A second QTC examination diagnosed the Veteran with left ankle strain and a heel spur. He did not have full range of motion in the left ankle at that time. The physician opined that the Veteran's ankle disabilities were not related to service. However, no mention was made of the Veteran's statements of continuous pain since service, or of the records documenting limited range of motion during service. See QTC examination dated April 8, 2011. The Board found the opinion inadequate for that reason, and remanded the issue for another examination. See Board's opinion dated May 15, 2012. 

The June 2012 VA examiner found the Veteran to have a left ankle strain that began during service in 1994, and cited the Veteran's altered gait, due to pain, since that time as support. The examiner did not note any injury that caused the strain, and did not think that the right ankle injury caused or contributed to the left ankle disability.  The June 2012 VA examiner did not, however, discuss the left ankle's in-service limited range of motion. See VA examination dated June 27, 2012.

Because of the failure to address the Veteran's statements and the in-service records documenting left ankle problems, none of the examination opinions completely addresses the issue of whether the Veteran's left ankle disability is related to service. Generally, under such circumstances, the Board would remand the Veteran's claim to obtain a new medical examination or opinion. However, after analyzing the record, service connection for the left ankle disability may be granted based on the evidence that demonstrates the Veteran's continuity of symptoms since active duty service, pursuant to 38 C.F.R. § 3.303(b).

As discussed above, laypersons are competent to establish the presence of observable symptomatology, and lay testimony may also provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran has consistently asserted, to physicians as well as to VA, that his left ankle has been painful since the right ankle fracture in 1994.  See, e.g., VA treatment dated February 22, 2008; QTC examination dated April 8, 2011; Veteran's statement dated December 31, 2008. He has also asserted that the pain in his ankles was one reason he chose not to re-enlist in service. See VA Form 9 dated March 6, 2009. The Veteran is competent to make these statements.

The Veteran's above-discussed lay statements are credible in light of the evidence contained in the record as a whole. Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). In-service physical therapy records document complaints of ankle pain after prolonged standing. See Physical Therapy Consults dated November 14, 1994; January 9, 1995. Another STR noted the Veteran's pain comes and goes, and found the pain to be chronic. See STR dated December 5, 1995. Post-service medical records do not show complaints or treatment until 2008; however, the Veteran explained that he was told that the pain would eventually subside, and he waited before seeking treatment. See VA Form 9 dated March 6, 2009. He treated himself with over-the-counter medications, and limited physical activity. When he did seek treatment, he reported that the ankle pain is aggravated by excessive walking, which corresponds to his complaints from service. See VA treatment dated  February 22, 2008. 

Although there are VA treatment records wherein the Veteran appears to provide a history that his ankle pain started after separation from service, either in 2000 or 2003, these are not dispositive of the current issue. See VA treatment dated April 22, 2008; November 19, 2008; and, June 16, 2011. Although the Veteran is competent to attest to his own experiences, these particular statements are not credible. They contain similarities with each other that give the appearance they were copied from previous records, without regard to the exact details. The April 2008 record indicates the 34-year-old Veteran injured his right ankle 11 years prior, and that his left ankle hurt for the last 8 years.  The November 2008 record indicates the Veteran aged a year, yet continues to list his injury as 11 years prior, with left ankle pain for the last 8 years. The June 2011 record acknowledges the Veteran aged two years, and does add two years to the time period since the Veteran hurt his right ankle to 13 years ago, but continues to list his left ankle pain as starting 8 years prior. These records are not consistent with each other, and do not correspond with the rest of the evidence of record, except to the extent they demonstrate the Veteran's ongoing pain since service. As such, the Board places very little weight on this evidence.

The Veteran's competent and credible statements of continuity of symptomatology are probative. The June 2012 VA examiner did not address evidence of left ankle pain and limited motion in service. Although of limited probative value, she related the Veteran's competent and credible statements regarding continuing symptoms of pain to a current diagnosis (ankle strain), which she also traced back to service, but without clear rationale as to how she arrived at that finding. Further, while there is a QTC examination opinion of record that finds no disability with the left ankle, the lay and other evidence of record, particularly where continuity of symptomatology is concerned, renders the evidence in equipoise, which necessitates application of the "benefit-of-the-doubt" rule. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Service connection for a left ankle disability is granted.

In granting service connection for a left ankle disability, the Board does not express any opinion as to its severity for purposes of assigning a disability rating. That determination will be made by the RO. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Entitlement to service connection for a left ankle disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


